 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 134 
In the House of Representatives, U. S.,

February 10, 2009
 
RESOLUTION 
Recognizing the 50th Anniversary of Dr. Martin Luther King, Jr.’s visit to India, and the positive influence that the teachings of Mahatma Gandhi had on Dr. King’s work during the Civil Rights Movement. 
 
 
Whereas Dr. Martin Luther King, Jr. changed America forever in a few short years through his teaching of nonviolence and passive resistance to combat segregation, discrimination, and racial injustice; 
Whereas, in 1950, during the pursuit of a Bachelor of Divinity degree at Crozer Theological Seminary in Upland, Pennsylvania, Dr. King first became aware of the success of nonviolent political action employed by India’s Mahatma Gandhi in political campaigns against racial inequality in South Africa, and later against British colonial rule in India; 
Whereas Dr. King began an extensive study of Gandhi’s life and ideas, and became inspired to use Gandhi’s theory of nonviolent civil disobedience to achieve social change in America; 
Whereas, in 1955 and 1956, Dr. King led the Montgomery Bus Boycott to protest the arrest of Rosa Parks and the segregation of the bus system of Montgomery, Alabama, during which time Dr. King was arrested and his home bombed; 
Whereas the Montgomery Bus Boycott was the first large-scale, nonviolent civil rights demonstration of contemporary times in the United States; 
Whereas, following the success of nonviolent protest in the Montgomery Bus Boycott, Dr. King desired to travel to India to deepen his knowledge of Gandhi’s teachings on nonviolent principles; 
Whereas Dr. King, his wife Coretta Scott King, and Lawrence Reddick, then chairman of the history department at Alabama State College, arrived in Bombay, India, on February 10, 1959 and stayed until March 10, 1959; 
Whereas Dr. King was warmly welcomed by members of Indian society throughout his visit, and met with Prime Minister Pandit Jawaharlal Nehru, land reform leader Vinoba Bhave, and other influential Indian leaders to discuss issues of poverty, economic policy, and race relations; 
Whereas, while in India, Dr. King spoke about race and equality at crowded universities and at public meetings; 
Whereas followers of Ghandi’s philosophy, known as satyagrahis, welcomed Dr. King and praised him for his nonviolent efforts during the Montgomery Bus Boycott, which they saw as a landmark success of principles of nonviolence outside of India; 
Whereas the satyagrahis and Dr. King discussed Ghandi’s philosophy, known as Satyagraha, which promotes nonviolence and civil disobedience as the most useful methods for obtaining political and social goals; 
Whereas the satyagrahis reaffirmed and deepened Dr. King’s commitment to nonviolence, and revealed to him the power that nonviolent resistance holds in political and social battles; 
Whereas the trip to India impacted Dr. King in a profound way, and inspired him to use nonviolence as an instrument of social change to end segregation and racial discrimination in America throughout the rest of his work during the Civil Rights Movement; 
Whereas Dr. King rose to be the preeminent civil rights advocate of his time, leading the Civil Rights Movement in the United States during the 1950s and 1960s and earning world-wide recognition as an eloquent and articulate spokesperson for equality; 
Whereas Dr. King became a champion of nonviolence, and in 1964, at the age of 35, he became the youngest man to be awarded the Nobel Peace Prize in recognition of his efforts; 
Whereas through his leadership in nonviolent protest, Dr. King was instrumental in the passage of the Civil Rights Act of 1964 and the Voting Rights Act of 1965; 
Whereas, between 1957 and 1968, Dr. King traveled more than 6,000,000 miles, spoke more than 2,500 times, and wrote five books and numerous articles supporting efforts around the country to end injustice and bring about social change and desegregation through civil disobedience; and 
Whereas the work of Dr. King created a basis of understanding and respect, and helped communities and the United States as a whole to act peacefully, cooperatively, and courageously to restore tolerance, justice, and equality between people: Now, therefore, be it  
 
That the House of Representatives encourages all Americans to— 
(1)pause and remember the 50th Anniversary of Dr. Martin Luther King, Jr.’s visit to India; 
(2)commemorate Dr. King's legacy of nonviolence, a principle that— 
(A)Dr. King encountered during his study of India’s Mahatma Gandhi; 
(B)further inspired him during his first trip to India; and 
(C)he successfully used in the struggle for civil rights and voting rights; 
(3)commemorate the impact that Dr. King’s trip to India and his study of the philosophy of Mahatma Gandhi had in shaping the Civil Rights Movement and creating the political climate necessary to pass legislation to expand civil rights and voting rights for all Americans; and 
(4)rededicate themselves to Dr. King’s belief that “nonviolence is the answer to the crucial political and moral question of our time” and to his goal of a free and just United States. 
 
Lorraine C. Miller,Clerk.
